Per Curiam: These cases all arise upon one warrant, and out of the same proceedings. If we were to stop to discuss all the questions urged in these and the other assessment cases before us, the longest mortal life would not suffice to complete the task. Two points are made, each of which is fatal to the judgment : 1st. That the collector was not authorized to apply for the judgment. Hills v. Chicago, 60 Ill. 86. 2d. That the certificate of publication of the notice of the meeting of commissioners to make the assessment, and of publication of notice of application for confirmation (Rue v. The City of Chicago, 57 Ill. 435, where the certificates were in the same form,) not showing the date of the last paper containing the same, as required by the statute. Judgments reversed and the causes remanded. Judgments reversed.